United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AIR COMBAT COMMAND, NELLIS AIR
FORCE BASE, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1393
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 9, 2018 appellant filed a timely appeal from a January 16, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision, dated December 23, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of the case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On November 10, 2016 appellant, then a 55-year-old substance abuse counseling
specialist, filed an occupational disease claim (Form CA-2) alleging that she sustained an
employment-related aggravation of post-traumatic stress disorder (PTSD), anxiety, and
depression. She asserted that she first became aware of her claimed conditions and their
relationship to her federal employment on November 15, 2013. Appellant was terminated from
the employing establishment, effective December 13, 2013.
Appellant submitted May 6 and December 13, 2013 notification of personnel action forms
(Standard Form 50-B) showing her pay as a substance abuse counseling specialist, and core
personnel documents from 2012 which generally detailed the duties and standards of the position.
In a November 21, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a medical
explanation regarding the cause of her claimed emotional condition. It requested that she complete
and return an attached questionnaire which posed various questions regarding the employmentrelated incidents and conditions which she believed caused or aggravated her claimed condition.
OWCP afforded appellant 30 days to respond.3
In a December 1, 2016 letter, the employing establishment challenged appellant’s claim by
asserting that she filed the claim in an untimely manner and failed to submit adequate supporting
evidence.
By decision dated December 23, 2016, OWCP denied appellant’s claim for an
employment-related emotional condition because she failed to establish fact of injury. It found
that she did not establish compensable employment factors. OWCP indicated that appellant failed
to provide specific details describing the time, date, place, and nature of the implicated
employment-related events/conditions. In addition, she failed to provide documenting evidence,
such as witness statements, in support of her claim.
On December 27, 2017 appellant requested reconsideration of OWCP’s December 23,
2016 decision. In a December 22, 2017 letter, she indicated that she was submitting a packet of
documents in support of her claim.
Appellant submitted an undated statement in which she recounted the incidents and
conditions at work which she believed caused or aggravated her diagnosed emotional conditions.
She indicated that on May 6, 2013 she started working as a substance abuse counseling specialist,
a position which involved implementing the Air Force Alcohol and Drug Abuse Prevention and
3
Appellant contacted OWCP by telephone on December 21, 2016 and advised that she would not be able to submit
additional evidence within 30 days of November 21, 2016.

2

Treatment (ADAPT) program. Appellant noted that she advised management during the hiring
process that she had previously been diagnosed with PTSD, but that it failed to offer support when
her PTSD symptoms accelerated. She alleged that she encountered “general hostility” from the
ADAPT team members, noting that they were not friendly and would not provide training without
prompting. Appellant claimed that she was subjected to unstable leadership in that she had seven
different program managers during the seven months she worked at the employing establishment.
Appellant alleged that there was a three-month delay in providing her with credentials to
see patients and to access the computer system, a circumstance which she believed adversely
affected her ability to perform her job. She claimed that management failed to address her work
overload problems, forced her to work overtime in contradiction of her medical work restrictions,
and improperly handled pay and leave matters. Appellant indicated that in November 2013 she
became anxious when she learned that the ADAPT program manager had been arrested for causing
physical injury to his infant daughter.4 She asserted that supervisors had been very cruel to her
and unfairly scolded her for work matters such as her perceived inadequacies in using the
computer. Appellant claimed that she faced hostile reactions from management during a
November 15, 2013 meeting after she asked for support in performing her work.
Appellant asserted that management failed to adequately protect her after she was placed
in serious danger by a patient she was counseling. She claimed that, during a problem solving
meeting on November 18, 2013, management “shamelessly humiliated” her regarding her personal
safety concerns. Appellant alleged that she was intimidated by face-to-face meetings with
managers who unfairly criticized her work performance. She claimed she was wrongly denied
union representation at an adversarial meeting with supervisors and that management ignored
communications from her union representative. Appellant asserted that she was improperly
removed from clinical practice duties in November 2013 and was unfairly terminated from the
employing establishment in December 2013.
Appellant submitted a number of documents in support of her reconsideration request,
including e-mails sent to appellant by managers who discussed corrective action/training for lapses
in her work performance and as well as memoranda in which managers detailed disciplinary
actions taken against her.5 Most of these documents were produced in November and
December 2013 and primarily discussed appellant’s problems with logging in scheduled
counseling sessions, completing time card records, maintaining appropriate boundaries with
patients, and reporting perceived threats to her safety.
In a December 21, 2017 report, Dr. Joseph Hasler, an attending clinical psychologist,
reported that appellant’s work environment had triggered her PTSD symptoms by recreating many

Appellant asserted that this manager told her that he wished to harm three coworkers and that he responded, “I
don’t think so,” when she asked whether she was in danger.
4

5
The record contains a November 25, 2013 memorandum removing appellant from clinical practice duties and a
December 5, 2013 memorandum terminating her from the employing establishment effective December 13, 2013.

3

dynamics from her family life.6 Appellant discussed various problems she had at work with her
managers and a patient that she counseled. Dr. Hasler reported examination findings and
diagnosed complex PTSD with accompanying depression and anxiety. He generally indicated that
appellant’s job aggravated her psychological symptoms.
By decision dated January 16, 2018, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It noted that
appellant submitted documentation in support of her reconsideration request, including an injury
statement and copies of memoranda/e-mails, but found that this evidence failed to demonstrate
clear evidence of error in the December 23, 2016 decision denying her emotional condition claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.
The Secretary, in accordance with the facts found on review, may end, decrease or increase the
compensation awarded, or award compensation previously refused or discontinued.7
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the implementing
regulations provide that a request for reconsideration must be received within one year of the date
of its decision for which review is sought.8 Timeliness is determined by the document receipt date
of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).9 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.10
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.11 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.12

6
Appellant also submitted an undated statement in which she discussed aspects from her personal life which had
caused her stress, including verbal and physical abuse since early childhood by her parents, and a debilitating motor
vehicle accident which occurred when she was 35 years old.
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

10

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

12
M.L., Docket No. 09-0956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); supra note 9 at Chapter
2.1602.5 (February 2016) (the term clear evidence of error is intended to represent a difficult standard).

4

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP. The evidence must be positive, precise, and explicit and must
be manifest on its face that OWCP committed an error.13 Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.14
The Board notes that clear evidence of error is intended to represent a difficult standard.15
The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, wellrationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.16 The
Board makes an independent determination of whether a claimant has demonstrated clear evidence
of error on the part of OWCP.17
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.18 As appellant’s request for
reconsideration was not received by OWCP until December 27, 2017, more than one year after the
issuance of its December 23, 2016 merit decision, it was untimely filed. Consequently, she must
demonstrate clear evidence of error by OWCP in its December 23, 2016 decision.
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in its December 23, 2016 decision.

13

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

14

Robert G. Burns, 57 ECAB 657 (2006).

15

R.K., Docket No. 16-0355 (issued June 27, 2016).

16

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 9 at Chapter 2.1602.5(a) (February 2016).

17

D.S., Docket No. 17-0407 (issued May 24, 2017).

18

See supra note 8.

5

Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its December 23, 2016 decision.19 The
evidence and argument submitted did not raise a substantial question concerning the correctness
of OWCP’s decision.20 The Board notes that OWCP denied appellant’s claim on a factual basis,
i.e., the failure to establish any compensable employment factors. Appellant submitted a statement
in which she discussed the incidents and conditions at work which she believed caused or
aggravated her diagnosed emotional conditions. She asserted that management mishandled
numerous aspects of her work through its failure to address her concerns about work overload,
training, pay/leave matters, union representation, and her personal safety with respect to a manager
and a patient she counseled. Appellant asserted that she was unfairly criticized and scolded for
her work performance and was subjected to improper disciplinary actions, including her
termination in December 2013.
The Board notes, however, that appellant did not explain how this argument raised a
substantial question as to the correctness of OWCP’s December 23, 2016 decision. Appellant
submitted a number of documents, in support of her reconsideration request, including e-mails sent
to appellant by managers who discussed corrective action/training for lapses in her work
performance as well as memoranda in which managers detailed disciplinary actions taken against
her. However, the Board has reviewed these documents and none of them are sufficient to establish
an employment factor or otherwise show clear evidence of error in OWCP’s December 23, 2016
decision.
Appellant submitted a December 21, 2017 report in which Dr. Hasler, an attending clinical
psychologist, noted that appellant reported that her work environment had triggered her PTSD
symptoms. Dr. Hasler diagnosed complex PTSD with accompanying depression and anxiety, and
he generally indicated that appellant’s job aggravated her psychological symptoms. The Board
notes, however, that the submission of this report does not establish clear evidence of error in
OWCP’s December 23, 2016 decision. As previously noted, the underlying issue of this case is
not medical in nature. Rather it is factual in nature because appellant’s emotional condition claim
was denied on December 23, 2016 due to her failure to establish any compensable employment
factors. Even if employment factors were established and an evaluation of the medical evidence
was undertaken, Dr. Hasler’s December 21, 2017 report would not tend to raise a substantial
question concerning the correctness of OWCP’s December 23, 2016 decision.21
The Board finds that appellant’s request for reconsideration does not show on its face that
OWCP committed error when it found in its December 23, 2016 decision that appellant failed to

19

See supra note 13.

20

See supra notes 14.

21

See supra notes 18 and 19 regarding the consideration of medical evidence in an emotional condition claim.

6

establish an employment-related emotional condition.22 As noted, clear evidence of error is
intended to represent a difficult standard.23
For these reasons, OWCP properly determined that appellant did not demonstrate clear
evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See S.F., Docket No. 09-0270 (issued August 26, 2009).

23

See supra note 11.

7

